Citation Nr: 1615735	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  14-00 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for bipolar disorder (also diagnosed as paranoid schizophrenia and mixed personality disorder and claimed as neurosis, posttraumatic stress disorder (PTSD), stress, pressure, and abuse).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to August 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement (NOD) was received in June 2011.  A Statement of the Case (SOC) was issued in November 2013.  A Substantive Appeal was received in November 2013.

In the Veteran's Substantive Appeal, he initially requested a hearing before the Board.  However, in a December 2015 telephone conversation with the RO, the Veteran withdrew his request.  As such, the Board finds that the Veteran's request for a hearing has been successfully withdrawn and shall proceed accordingly.  See 38 C.F.R. § 20.704(e).

The Board also notes that the Veteran's claim to reopen for bipolar disorder (also diagnosed as paranoid schizophrenia and mixed personality disorder and claimed as neurosis, stress, pressure, and abuse) now includes a claim for PTSD that was not previously considered in the last final decision.  However, the Board finds that the Veteran's claim is not actually a distinct claim for PTSD, but rather a claim for the same condition under a different name, although continuing to be based upon the same set of underlying facts as the previously claimed mental disability.  It is noted that in the case of Velez v. Shinseki, 23 Vet. App. 199, the Court dealt with a case in which the issue on appeal was one of whether new and material evidence had been presented to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD.  In Velez, the Court provided a test for distinguishing a new claim from a petition to reopen: if the evidence shows distinctly diagnosed diseases or injuries, then it is a new claim, but if the evidence tends to substantiate an element of a previously adjudicated matter, it is a claim to reopen.  To make this determination, the Court, citing Clemons v. Shinseki, 23 Vet. App. 1 (2009), looked at the scope of the claimants previously-denied claims, including such factors as (1) what symptoms he previously used in describing his prior claims, (2) what the medical evidence showed at the time of the prior denials (e.g., what disorders the claimant had been diagnosed with), and (3) how broadly the RO adjudicated the scope of the prior claims.

Here, the medical evidence of record does not show that the Veteran has ever been diagnosed with a distinct psychiatric disorder represented by PTSD, nor has there even been any remote indication of such, as even PTSD screenings have been negative.  Rather, the Veteran is continuing to assert, as he had during his initial claim before his last final rating decision that he suffers from an acquired psychiatric disability that is the result of various stressors in military service.  The Veteran has provided no description for how his claim of PTSD is separate or distinct from his other psychiatric claim based upon a differentiation of symptoms.  The fact that the Veteran has just simply added another named condition as an additional descriptor of the same overall psychiatric disability symptoms does not constitute a new claim for a separate psychiatric disability.  Rather, it is merely a continuation of his same original claim.  Accordingly, the Veteran's claim for PTSD is to be adjudicated as part of the overarching new and material evidence claim based upon the same facts and circumstances.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The more probative evidence of record does not reveal that the Veteran has a current diagnosis of hypertension that is the result of military service.

2.  The RO denied service connection for a claim for bipolar disorder (also diagnosed as paranoid schizophrenia and mixed personality disorder) in May 1992.  The Veteran was notified of the decision on May 14, 1992.  The Veteran did not submit any additional evidence or an intention to appeal and the decision was finalized on May 14, 1993.  The Veteran then filed a claim to reopen in May 2010.

3.  Evidence added to the record since the final May 1992 rating decision, with regard to the issue of bipolar disorder (also diagnosed as paranoid schizophrenia and mixed personality disorder), is cumulative and redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for bipolar disorder (also diagnosed as paranoid schizophrenia and mixed personality disorder and claimed as neurosis, PTSD, stress, pressure, and abuse).  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119   (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  Specifically, a letter dated July 2010 advised the Veteran of the evidence and information necessary to substantiate his claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The letter also advised the Veteran of elements required to reopen a previously-denied claim and the specific reasons why his previous claims of service connection had been denied.  Additionally, such letters advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), private treatment records, and VA outpatient treatment records have been obtained and associated with the claims file.

The Board notes that the Veteran has not been provided with VA examinations for his claimed conditions.  However, the Board finds that VA examinations are not warranted in this instance.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  The Board finds that no VA examination is required to resolve the aforementioned claims because, as shall be discussed further in regard to the psychiatric disability, the Veteran has not provided any new and material evidence, and in the case of the hypertension, the Veteran has not provided credible evidence establishing an "in-service event, injury or disease."  Thus, the issue of nexus is rendered moot and is in no further need of resolution in both of these instances.

There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  The Board finds that the duty to assist has been met.

Legal Criteria

New and Material

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2015); 38 C.F.R. § 3.303(a) (2015).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection may also be granted for chronic disabilities, such as hypertension, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted in service is not shown to be chronic, then a showing of continuity of symptomatology after service will be required to establish service connection.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology is specifically limited to the chronic conditions listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity to symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).  

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Background

Hypertension

The Veteran contends that his currently diagnosed hypertension is the result of military service.

A review of the Veteran's STRs was absent for any discussion of treatment or diagnoses of hypertension, to include high blood pressure readings.  Blood pressure at entrance into the military was 110/60 mmHg and at separation was 128/86 mmHg.

Review of primary care notes, dated June 2010 showed the examiner was questioning the diagnosis of hypertension.  Review of the recorded vital signs for the past year were documented as 126/74 mmHg, 122/76 mmHg, and 138/94 mmHg.  The examiner documented being, unsure of this diagnosis and following recheck during the June 2010 visit, the Veteran's blood pressure was normal.  The examiner documented that this diagnosis would be removed.  

A review of treatment records from the Corpus Christi VA Medical Center show a diagnosis of essential hypertension on June 6, 2011.  The Veteran has been on medication for this condition since that time.  There was no indication of nexus of this condition to the Veteran's military service, nor any indication that it had developed to a compensable level within one year of leaving military service.

Analysis

Hypertension

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for hypertension, so the appeal must be denied. 

The evidence does show that there is a current disability for VA purposes, as there is evidence that the Veteran has been diagnosed with hypertension, as shown in the Veteran's outpatient treatment records.  However, there is no indication in the medical evidence of record, including the Veteran's STRs, showing that there was any in-service event, injury, or illness involving high blood pressure or hypertension.  As such, there is no in-service incurrence upon which to base service-connection.  

Following the Veteran's discharge from the service, the first evidence of any kind referring to an assessment of possible hypertension was in June 2010, in which the provider even doubted that the Veteran actually had a diagnosis.  It was not until June 2011 that the Veteran was actually diagnosed with hypertension.  The Board notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000).  In addition, the first objective diagnosis of hypertension in 2011 is well outside of the one year presumptive period.
The only other evidence in the claims file supporting the existence of hypertension related to service is the Veteran's own statements.  The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007).  However, it is clear, based on a detailed review of the statements overall, that the Veteran has no actual specialized knowledge of medicine in general, or cardiovascular medicine more particularly, and that he is merely speculating as to whether he had a diagnosis of hypertension in service and whether his current hypertension is otherwise related to service.  In this regard, he is not competent to diagnose such a disability or provide a nexus opinion.  See 38 C.F.R. § 3.159 (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  The Board finds that the diagnosis of hypertension is not within the ability of a lay person to diagnose because a competent medical expert could not diagnose the Veteran based on reported symptoms alone and required specialized testing beyond ordinary clinical evaluation.  See Mattke v. Deschamps, 374 F.3d 667, 670 (8th Cir. 2004) (providing that a diagnosis by laboratory testing is distinctly not within the realm of common lay knowledge).  Also, hypertension can be the result of multiple different causes and so medical expertise is needed to discern the etiology of the Veteran's hypertension.  As such, the Veteran's statements have no probative value and are outweighed by the medical evidence of record.

Lastly, in regard to continuity of symptoms, the Board find that the Veteran's claimed hypertension is properly afforded such consideration, as it is one of the enumerated conditions in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331.  However, due to the fact the most competent and probative credible medical evidence of record does not support a finding that hypertension was diagnosed in service (or within one year after service), any further discussion of continuity of symptoms from such is rendered moot and shall be discussed no further.

Taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding of hypertension during service or within one year after service.   The Board concludes that service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 55.

Accordingly, for the reasons and bases discussed above, service connection for hypertension is denied.

New and Material

The Veteran has filed a claim to reopen a previously denied claim on the issue of entitlement to service connection for bipolar disorder (also diagnosed as paranoid schizophrenia and mixed personality disorder and claimed as neurosis, PTSD, stress, pressure, and abuse).

The Veteran initially filed a claim for service connection for neurosis (also diagnosed as paranoid schizophrenia and mixed personality disorder) in 1984.  The evidence at the time of the last adjudication of the Veteran's claim in a May 1992 rating decision consisted of service treatment records (STRs) and outpatient treatment records from 1984 to 1990.  Also, reports of hospitalization dated in February 1992 and March 1992 were of record.  The May 1992 rating decision denied that claim on the basis that there was no evidence of any in-service treatment or diagnosis of any psychiatric disabilities and that the Veteran's first diagnosis did not appear until 1984, almost 14 years after service discharge.  The Veteran submitted no additional  evidence or intention to appeal, and the RO decision became final in May 1993.  The Veteran filed the current claim to reopen in May 2010.

The May 1992 rating decision is the last final decision prior to the Veteran's May 2010 claim to reopen, which is the subject of the current appeal.  Although, the Veteran's claim was denied reopening by the RO, the Board notes that irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001); also Winters v. West, 12 Vet. App. 203 (1999).

Since the May 1992 rating decision was finalized in May 1993, the record contains additional statements from the Veteran, indicating that he was "programmed" by the military and that this resulted in his disability, as well as current psychiatric treatment records showing a diagnosis of  paranoid schizophrenia and mixed personality disorder, with no showing of any diagnosis of PTSD, that had onset in 1984, with no discussion of etiology to military service.  This evidence is new because it has not previously been reviewed by the RO.  However, it is not material because it is merely redundant of the same facts that were known at the time of the 1992 rating decision, which is namely that the Veteran had a current diagnosis of schizophrenia and mixed personality disorder that developed almost 14 years after service, with no indication that it was caused by service, and no indication of any in-service event, injury, or disease.   In short, the record is absent for a finding in support of new and material evidence.  As new and material evidence has not been received, the claim is not reopened.  The Veteran's appeal is, thus, denied.


ORDER

Entitlement to service connection for hypertension is denied.

New and material evidence having not been received, the claim for entitlement to service connection for bipolar disorder (also diagnosed as paranoid schizophrenia and mixed personality disorder and claimed as neurosis, posttraumatic stress disorder, stress, pressure, and abuse) is not reopened; the appeal is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


